DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Acknowledgement is made of Applicant’s Amendment filed 23 May 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 43 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant claims a structure for mounting the side airbag and the inflator as a package in the seatback.  The specification lacks support for this limitation.  Appropriate correction or clarification is needed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 – 23, 31 – 37, 42, and 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richez et al. U.S. 2012/0091695 (“Richez”).  Richez discloses a side airbag of a vehicle occupant restraint system (abstract) configured to be mounted especially on a vehicle seat (abstract, paragraph [0002]), the side airbag comprising an inflatable head gas cushion [0003] and an inflatable torso gas cushion (thorax chamber) connected to the head gas cushion, the torso gas cushion and head gas cushion forming separate inflatable compartments of the side airbag (fig. 2), wherein the head gas cushion and the torso gas cushion are formed by separate inflatable cushions fastened to each other in a connecting section (30, 31, 34); wherein the side airbag has a stored condition [0026] in which the head gas cushion and torso gas cushion are deflated and stowed together in the vehicle seat (fig. 2).
In reference to claims 22, 23, 31 - 35, 37, and 42, Richez further discloses the head gas cushion is fastened to an upper end of the torso gas cushion ([0005], [0025]); 
[[claim 23]] wherein the head gas cushion is connected to the torso gas cushion so that, in the inflated condition of the side airbag, the head gas cushion is bent in relation to the torso gas cushion ([0031], fig. 2); 
[[claim 31]] wherein the outer wall portions of the head gas cushion and the torso gas cushion are formed of cut fabric parts that are interconnected, wherein the cut parts can be separately flatly spread (fig. 6); 
[[claim 32]] wherein an inflatable volume of the head gas cushion is smaller than an inflatable volume of the torso gas cushion (fig. 6 - 7); 
[[claim 33]] wherein the connecting section includes at least one overflow orifice that fluidly connects the head gas cushion to the torso gas cushion (31 - 34, fig. 7); 
[[claim 34]] wherein the connecting section forms a pivot axis (fig. 7) between the head gas cushion and the torso gas cushion; 
[[claim 35]] wherein the pivot axis is arranged at an angle (fig. 7 - 8) from 20ᵒ to 90° with the vehicle vertical axis; 
[[claim 36]] further comprising a positioning element (30a, 30b), the positioning element being fastened to the torso gas cushion and the head gas cushion, for stabilizing the position of the head gas cushion relative to the torso gas cushion in an inflated condition of the side airbag (fig. 8); and
[[claim 37]] wherein at least one outer wall portion and/or cut part of the head gas cushion and/or of the torso gas cushion comprises a shaping portion [0039]; and 
[[claim 42]] wherein the head gas cushion and the torso gas cushion are configured to be inflated by a single inflator (40) which directs inflation fluid into the torso gas cushion, wherein the at least one overflow orifice directs inflation fluid from the torso gas cushion into the head gas cushion to inflate the head gas cushion (fig. 2).
In reference to claim 43, Richez discloses a side airbag module (abstract) comprising:
a side airbag (abstract, fig. 2) comprising an inflatable head gas cushion (26) and an inflatable torso gas cushion (22), the torso gas cushion and head gas cushion comprise separate inflatable cushions interconnected with each other and forming separate inflatable compartments of the side airbag (fig. 2), wherein the side airbag further comprises at least one overflow orifice that fluidly connects the head gas cushion to the torso gas cushion (30);
an inflator (40) for providing inflation fluid for inflating both the torso gas cushion and the head gas cushion, the inflator being configured to direct inflation fluid into the torso gas cushion (fig. 2, [0025]), the at least one overflow orifice being configured to direct inflation fluid from the torso gas cushion into the head gas cushion (fig. 2, fig. 8); and
a structure for mounting the side airbag and the inflator as a package (18, 45) in the seatback [0036].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 – 30 and 39 - 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richez in view of Wahl et al. WO 2017/032700 (“Wahl”).  Richez discloses [[first part of claim 25]] wherein an outer wall of the head gas cushion (28) includes two outer wall portions (26a, 26b) interconnected along a peripheral line (fig. 2), the peripheral line defining a head gas cushion parting plane (fig. 2, fig. 8) and an outer wall of the torso gas cushion (24) including two outer wall portions (22a, 22b) which are interconnected along a peripheral line (fig. 8), the peripheral line defining a torso gas cushion parting plane (fig. 8, fig. 10);
[[claim 26]] wherein the connecting section between the head gas cushion and the torso gas cushion is located on a side of the parting planes close to the vehicle occupant (fig. 10); 
[[claim 27]] wherein the connecting section between the head gas cushion and the torso gas cushion is disposed on the outer wall portion of the torso gas cushion close to the vehicle occupant (fig. 2); 
[[claim 28]] wherein the connecting section between the head gas cushion and the torso gas cushion is disposed on the outer wall portion of the torso gas cushion close to the vehicle occupant in a vehicle vertical direction (fig. 2) in the upper 40%  of the torso gas cushion (fig. 2); 
[[claim 29]] wherein the connecting section between the head gas cushion and the torso gas cushion is located at the head gas cushion on a side of the parting plane (fig. 2) far from the vehicle occupant at the outer wall portion far from the vehicle occupant (fig. 2, fig. 8); 
[[claim 30]] wherein an extension of the head gas cushion and of the torso gas cushion along the respective parting planes (fig. 8) is larger than a thickness of the inflated head and torso gas cushions (fig. 2) when viewed in the vehicle longitudinal direction (fig. 8, fig. 10); 
[[claim 40]] wherein the torso gas cushion includes an injecting portion (40) fixed to a backrest of the seat (abstract); and 
[[claim 41]] wherein the connecting section between the head gas cushion and the torso gas cushion is disposed on the outer wall portion of the torso gas cushion close to the vehicle occupant in an upper end section of the outer wall portion of the torso gas cushion (fig. 8). 
Richez does not disclose [[claim 24]] the mounted and inflation condition with an occupant side of the side airbag (a) formed by outer wall portions of the head gas cushion and the torso gas cushion positioned close to the vehicle occupant extending in a concavely curved manner.  Wahl teaches outer wall portions close to a vehicle occupant of a head gas cushion (32, 38) and a torso gas cushion (34, 35) extending in a concavely curved manner (fig. 1).  Wahl further teaches [[last limitation of claim 25]] the head gas cushion parting plane is inclined at an angle of about 20ᵒ to 90ᵒ (fig. 1 – 2) in relation to the torso gas cushion parting plane.  One of ordinary skill in the art at the time the invention was filed would find modifying Richez such that it comprised the concavely curved gas cushion and inclined angle in view of the teaching of Wahl obvious so as to form a surface positioned during inflation for early, gentle contact with the occupant (page 2, 5th paragraph).  
Richez does not disclose [[claims 39 and 40]] the side airbag mounted on a specific seat.  Wahl teaches [[claims 39 and 40]] a side airbag (page 2, 9th paragraph) configured to be mounted on a driver seat on a side facing a passenger seat (fig. 1).  One of ordinary skill in the art at the time the invention was filed would find modifying Richez such that it comprised the side airbag mounted on the driver seat on the side facing a passenger seat in view of the teachings of Wahl obvious so as to prevent a collision of the vehicle occupants in the event of a side impact (page 2, 3rd paragraph).











Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richez in view of J. Lim, CN 10 1570172B (“Lim”).  Richez does not disclose a shaping tether.  Lim teaches a shaping tether (33) arranged and/or integrated in the head gas cushion and/or the torso gas cushion (30).  One of ordinary skill in the art at the time the invention was filed would find modifying Richez such that it comprised the shaping tether in view of the teachings of Lim obvious so as to separate an upper and lower chamber to control the internal pressure of the main chamber and also the dilation dimension of the airbag cushion, to thereby be applicable to conditions of different seated persons and vehicles (page 4, 5th paragraph).

Response to Arguments
Applicant's arguments filed 23 May 2022 have been fully considered but they are not persuasive. Applicant argues that the separate airbags of Richez are mounted in two locations on the seatback and therefore not stowed together in a vehicle seat.  The Office disagrees.  The separate airbags are stowed together because they are connected.  The storage is long and extends along the side of the seat to towards the top, but the head section is still stowed together with the torso section within the side of the seat.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the head and torso restraint for the occupant without requiring a separate fixation of the head gas cushion) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Also, those features claimed would result in a 112(a) new matter rejection.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN BECK/Primary Examiner, Art Unit 3616